Citation Nr: 1237014	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-17 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bone spurs on the spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to August 1981.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the appellant testified at a Board videoconference hearing.  

As set forth in more detail below, a remand of this matter is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.

The Board notes that in March 2011, the appellant submitted a statement outlining several in-service stressors.  A review of the record indicates that his claim of entitlement to service connection for posttraumatic stress disorder (PTSD) was denied by the RO in an unappealed November 2009 rating decision.  It is unclear whether the appellant's March 2011 statement is intended as a request to reopen his claim of service connection for PTSD.  This matter is referred to the RO for clarification and any necessary action.  



REMAND

At his September 2012 Board hearing, the appellant testified that he was in receipt of disability benefits from the Social Security Administration.  He indicated that it was his belief that such payments were due, in part, to his back disability.  VA is required to obtain relevant records from a Federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2011).  Given the appellant's statements, it appears that there may be outstanding records relevant to his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  Under these circumstances, VA has a duty to make the necessary efforts to obtain records from SSA.

The Board also notes that in an August 2008 VA Form 21-4142, the appellant appeared to indicate that he had received medical care for back pain in 2006 and 2007 at VA medical facilities in Lufkin and Conroe, Texas.  The earliest clinical records from those facilities currently in the claims folder, however, are dated in November 2007.  Additionally, in a December 2009 statement, the appellant indicated that he received ongoing care for his back disability at the Houston VA Medical Center.  The most recent records from that facility are dated in September 2009.  As it appears that there may be outstanding VA clinical records relevant to the claim, additional action on the part of the RO is necessary.  38 C.F.R. § 3.159(c)(2) (2011).  

Finally, the Board notes that at his September 2012 hearing, the appellant testified that he had received medical care for his back disability from a private physician, although he was unable to remember the name of that physician.  The appellant indicated that his spouse might be able to provide the necessary information.  The appellant asked that VA assist him in obtaining records from his private physician.  The Board advises the appellant that it is his responsibility to provide VA with enough information to identify and locate existing records, including the facility or facilities where he received treatment and the approximate time frame covered by the records.  38 C.F.R. § 3.159(c)(2)(i) (2011).  If he wishes VA's assistance in obtaining these records, he must provide the necessary information and authorization.  

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the appellant and request that he specifically identify all records of treatment for his back disabilities since his separation from service.  If the appellant provides the necessary information and authorization, the RO should make reasonable efforts to obtain the records identified by the appellant. 

2.  After obtaining any necessary information from the appellant, the RO should make the necessary efforts to obtain relevant records from VA medical facilities in Lufkin and Conroe, Texas, for the period from January 2006 to November 2007, and from the Houston VAMC for the period from September 2009 to the present.  

3. After obtaining any necessary information from the appellant, the RO should contact the Social Security Administration and request copies of relevant records in their possession.

4.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


